DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II (claims 40, 41, 45, 48, 49, 61, and 62) and species (a modified nucleotide located on either side of the SNP position nucleotide wherein each modified nucleotide is located within four nucleotides from the SNP position nucleotide) in the reply filed on 3/7/22 is acknowledged.
New claims 64-76 are examined with the elected invention.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention because the non-elected claims were cancelled in the amendment filed on 3/7/22.
Upon further consideration the non-elected species are joined with the elected species and examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 40, 41, 48, 49, 64-66, and 69-75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronin et al. (US 20120136039, cited on an IDS).
‘039 teaches the siRNA molecule in instant claims 40 and 48.   See pages 1-3, 6, 7, 13-14, 17-29, 31-34, and 92-93 and Figure 2a.  The first strand can have 3-7 more nucleotides than the second strand.  The sense strand can be 13-17 nucleotides in length.  The antisense strand can be from 18 nucleotides to 22 nucleotides.  Either the sense and/or antisense strand can contain nucleotide analogs.  The modification can be from the list in instant claim 49.

Claims 40, 41, 45, 48, 49, 61, 62, and 64-76 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khvorova (US 20200087663) .
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
‘663 teaches the siRNA molecule in instant claims 40 and 48.  See pages 6-8, 20, 30-32, and 65-67.  The first strand can have 3-7 more nucleotides than the second strand.  A branched oligonucleotide can comprise two more of the siRNA molecules (Figures 15 and 17 and pages 19-26).  The siRNA can be covalently bound to one another via a linker.  The sense strand can be 13-17 nucleotides in length.  The antisense strand can be from 18 nucleotides to 22 nucleotides.  Either the sense and/or antisense strand can contain nucleotide analogs.  The modification can be from the list in instant claim 49.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45, 61, 62, 67, 68, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Aronin et al. (US 20120136039, cited on an IDS) taken with Khvorova (US 20160355808, ‘808).
The rejection of claims 40, 41, 48, 49, 64-66, and 69-75 as being taught by ‘039 is incorporated herein.
 ‘039 teaches the siRNA molecule in instant claims 40 and 48.  See pages 1-3, 6, 7, 13-14, 17-29, 31-34, and 92-93 and Figure 2a.  The first strand can have 3-7 more nucleotides than the second strand.  The sense strand can be 13-17 nucleotides in length.  The antisense strand can be from 18 nucleotides to 22 nucleotides.  Either the sense and/or antisense strand can contain nucleotide analogs.  The modification can be from the list in instant claim 49.
‘039 does not appear to teach making a branched oligonucleotide comprising two or more siRNA molecules.
However, at the time of the effective filing date, ‘808 teach making di-branched RNA compounds (siRNA) comprising two RNA molecules, wherein the molecules are connected to one another by a linker (pages 4, 21, 30-53 and 68-73 and Figures 81 and 83-88).  Di-branched siRNA distribution, efficacy, and safety was studied in the brain and the spinal cord.  Di-branched siRNA showed significantly enhanced retention and distribution in CNS tissue compared to an equal dose of linker-bound siRNA, indicating that cooperative binding by the covalently linked siRNAs dimerization drive cellular uptake (pages 72-73 and fig. 95C).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘039 taken with ‘808 to make a branched oligonucleotide comprising at least two siRNA molecules, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of the branched oligonucleotide in a neuronal cell line to reduce expression of a target gene.  A person of ordinary skill in the art would have been motivated to use a linker because ‘039 teaches using a linker to make the branched oligonucleotide (page 4 of ‘808).  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 40, 41, 48, 49, 64-66, and 69-75 are rejected under 35 U.S.C. 103 as being unpatentable over Aronin et al. (US 20170051283).
‘283 teaches making an siRNA molecule comprising a sense strand having complementarity to a target gene and an antisense strand, wherein the antisense strand comprises a 5’ and 3’ end;  a region that is complementary to a region of a gene (e.g., Huntingtin gene (htt)) comprising an allele polymorphism; a SNP position nucleotide at a position within the region, wherein the SNP position nucleotide is complementary to the allelic polymorphism.  See pages 4-7, 11-17, and 56-57 and Figures 8-11 and Table 2.  The strands can comprise 16-25 nucleotides.  The siRNA molecule can have a mismatch (MM) position nucleotide that is a mismatch with a nucleotide in the gene.  The siRNA can have a modification that can be on either side of the SNP position nucleotide, wherein each modification is located within four to two nucleotides from the SNP position nucleotide. The modification can be selected from the group set forth in instant claim 49.  The sense and antisense strand can have nucleotides or nucleotide analogs (paragraphs 30 and 62).  The siRNA can be asymmetrical wherein one strand is longer than the other strand (pages 3 and 8-9).  The sense and/or antisense strand can have a 1-3 nucleotide overhang at the 5’ or 3’ end (page 12).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to incorporate modifications into the siRNA molecule on either side of the SNP position nucleotide located within 4-2 nucleotides from the SNP position or from the MM position, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to make the siRNA for the selective destruction of mutant mRNA transcribed from mutant genes thus preventing the production of the mutant proteins encoded by said genes and avoiding targeting non-allele specific sites that would result in loss of both normal and mutant genes.  A person of ordinary skill in the art would have been motivated to insert a mismatch to enhance single nucleotide specificity (paged 16-17).  A mismatch can also be used to mediate RNAi or translational suppression (pages 19-20).  The sense and antisense strand can have nucleotides or nucleotide analogs and be 16-30 nucleotides in length (pages 16-20).  The siRNA can have at modification within 5 nucleotides from a specificity-determining nucleotide (the nucleotide which recognizes the disease-related polymorphism).  See pages 18-21 .  Thus, ‘283 makes obvious the limitations in claims 69-75 to enhance target discrimination, to enhance stability of the siRNA, to enhance the target efficiency, to improve efficacy in binding and/or to reduce toxicity.  The modifications recited in claim 49 are taught on pages 20-22 and can be used to increase the bioavailability of the siRNA.  The siRNA could be made to have one strand longer than the other to increase target cleavage and silencing (page 20).
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-41, 45, 48-49, 61-62, and 64-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 17, 25, 27, 36, 46, 50, 51, 59, 65-67, 73, 85, and 99 of copending Application No. 16/537,374 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a dsRNA comprising a sense and antisense strand comprising a SNP position nucleotide at a position within a seed region wherein the SNP position nucleotide is complementary to the allelic polymorphism and a mismatch (MM) position nucleotide located 2-11 nucleotides from the SNP position nucleotide that is a mismatch with a nucleotide in the gene and at least modified nucleotide on either side of the MM; and a branched oligonucleotide comprising one or more the of the dsRNA.  The one or more dsRNA are covalently bound to one another.  The first strand comprises 13-17 nucleotides or the second strand comprises 18-22 nucleotides.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635